Order entered December 2, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00598-CR

                         MICHAEL DEIONDRE BOWEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                            Trial Court Cause No. 32,465CR

                                            ORDER
       Before the Court is appellant’s November 25, 2019 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or

before December 9, 2019. If appellant’s brief is not filed by December 9, 2019, this appeal may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE